DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, the claim limitation "a third portion located between the first and second electrodes" lacks written description support. More particularly, the published Specification, para. 0008-0009 refer to a first portion of the membrane between the first and second electrodes. Clarification and/or correction is respectfully requested. (All Specification references refers to the published Specification.)

Claims 1 and 3-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, the Specification describes the sensor having "at least one of the properties is permeability" (para. 0008, 0009, 0073) and "enzymatic  properties" (para. 0014, 0017, 0069) which are the only properties taught such that the full scope of the claim term "properties" lacks written description support. The other attributes such as cross-linking and hydrophilic species appears to be related to the first aspect of permeability (see for example, para. 0008).  More particularly, two species of an extremely broad genus does not support written description to the genus. Clarification and/or correction is respectfully requested. One method to overcome this rejection is to amend the claims to recite the properties comprise permeability and enzymatic properties.  

Claims 5 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In regards to Claim 5, Applicant did not point out and the Examiner did not find written description support for the claim limitation "wherein the property is a content of a hydrophilic species, and wherein the third portion has a lower content of the hydrophilic species than the second portion".  In regards to Claim 11, Applicant did not point out and the Examiner did not find written description support for the very broad claim limitation "wherein the corresponding property of the first portion is equivalent to the corresponding property of the second portion".  Clarification and/or correction is respectfully requested.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In regards to Claim 5, the claim limitation “wherein the property is a content of a hydrophilic species” is indefinite since the metes and bounds are uncertain because the Specification does not define the content of a hydrophilic species as a property, but rather describes in a second aspect of the invention, the membrane has a reduced content of a hydrophilic species in the first portion (see para. 0009).  Contrary to Applicant's statement, "a content of a hydrophilic" is not clearly understood as a property of membrane or portion thereof as "property" is defined in the specification. Clarification and/or correction is respectfully requested.  One method to overcome this 35 USC 112 (a) and (b) rejection as to Claim 5 is to amend the claim to recite the membrane has a reduced content of a hydrophilic species. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 8, 9, 11 and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 20090177056 to Say et al. (Say).

In regards to Claim 1, Say teaches a continuous analyte sensor, comprising: a first working electrode; a second working electrode; and a membrane comprising a first portion comprising a first enzyme, the first portion overlying at least part of the first working electrode; a second portion comprising a second enzyme different than the first enzyme, the second portion overlying at least part of the second working electrode; and a third portion located between the first and second working electrodes wherein the third first portion has a property that differs from a corresponding property of the first second portion and differs from a corresponding property of the  second portion (see entire document, for example para. 0125 "Each of the two sensing layers 63, 64 may be independently formed on the working electrode 58a or in proximity to the working electrode 58a. One sensing layer 64 is typically, although not necessarily, spaced apart from the working electrode 58a. For example, this sensing layer 64 may include a catalyst which catalyzes a reaction of the analyte to form a product compound. The product compound is then electrolyzed in the second sensing layer 63 which may include an electron transfer agent to transfer electrons between the working electrode 58a and the product compound and/or a second catalyst to catalyze a reaction of the product compound to generate a signal at the working electrode 58a." and para. 0142 "attaching the catalyst to a polymer, cross linking the catalyst with another electron transfer agent 

In regards to Claim 2, Say teaches the property is permeability (see entire document, for example para. 0166 “this type of interferent-eliminating layer is much less permeable to one or more of the interferents than to the analyte”; para. 0167  “reduce the permeability”; para. 0170, 0172 and para. 0173). 

In regards to Claim 3, Say teaches the third portion is cross-linked (see entire document, for example para. 0101 “cross-linking”; and para. 0142). 

In regards to Claims 8 and 9, Say teaches the byproduct comprises hydrogen peroxide (Claim 8) and the scavenging material comprises peroxidase or catalase (Claim 9) (see entire document, for example para. 0126 “A second sensing layer 63 is provided directly on the working electrode 58a and contains a peroxidase enzyme and an electron transfer agent to generate a signal at the electrode in response to the hydrogen peroxide.” and para. 0168). 

In regards to Claim 11, Say teaches the corresponding property of the first portion is equivalent to the corresponding property of the second portion (see entire document, for example para. 0238 " the output signals and/or analyzed data derived using the two or more working electrodes 58 may be compared to determine if the signals from the working electrodes agree within a desired level of tolerance" and Claim 204 " the third resistance domain is configured such that a sensitivity of each of the first signal and the second signal is substantially equivalent" and Claim 211. 

In regards to Claim 13, Say teaches the first working electrode is located on a first wire, the second working electrode is located on a second wire, and the first and second wires are non-concentric (see entire document, for example Figs 2-11).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20110024307A1 to Simpson et al. (Simpson) in view of US 20090177056 to Say et al. (Say). 

In regards to Claims 1, 3 and 4, Simpson teaches a continuous analyte sensor, comprising: a first working electrode; a second working electrode (see entire document, for example Figs. 1A, 1B, and Abstract, first working electrode 150 and second working electrode 160); and a membrane having a second portion overlying at least part of the first working electrode, and a third portion overlying at least part of the second working electrode (see entire document, for example para. 0258 “In some embodiments, differences in membrane properties between different sensor elements are achieved by subjecting different sensor elements to different curing processes or conditions. For example, in one embodiment, two electroactive surface sections are coated with one coating solution comprising a polymer system to form a first and a second sensor element. Thereafter, the first sensor element is subjected to high energy UV light for a certain period of time, while the second sensor element is subjected to the same UV light for a different period of time. Thus, in this embodiment, the crosslink densities of the first and second sensor elements are different, thereby resulting in membranes with different sensitivities and current densities. Alternatively, differentiation of membrane properties is achieved by subjecting the sensor elements to other process condition variations, such as differences in radiation (e.g., different wavelengths of light) or differences in temperature, for example. In another example, selective photolithography is used to achieve different sensitivities or current densities, for example, by selectively masking certain membranes associated with certain sensor elements during at least a portion of the photolithographic procedure. In yet another example, a crosslinker is applied to the base polymer (e.g., polyurethane) to create different crosslink densities.”), but does not explicitly teach the membrane comprising a first portion located between the first and second working electrodes wherein the first portion that has a property that differs from a corresponding property of the second portion and differs from a corresponding property of the third portion.  

Say teaches a membrane comprising a first portion located between the first and second working electrodes wherein the first portion that has a property that differs from a corresponding property of the second portion and differs from a corresponding property of the third portion for the purpose of substantially reducing crosstalk (see entire document, for example Claim 188).  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the analyte sensor system taught by Simpson with a membrane comprising a first portion located between the first and second working electrodes wherein the first portion that has a property that differs from a corresponding property of the second portion and differs from a corresponding property of the third portion taught by Say for the predictable purpose of substantially reducing crosstalk. 

In regards to Claim 2, Simpson teaches wherein at least one of the properties is permeability (see entire document, for example para. 0168 and 0170 “As described elsewhere herein in regard to membrane systems, it is contemplated that in some embodiments, the sensor system has a plurality of sensor elements, in which one or more of the sensor elements are configured to have a different membrane system (i.e., with different membrane properties) than the other sensor element(s). In some embodiments, the plurality of sensor elements each comprises a membrane with a hydrophilic component and a hydrophobic component, with the membrane of each sensor element having a different hydrophilic component to hydrophobic component ratio than the ratio(s) of the membrane(s) of other sensor element(s). By altering the hydrophilic component to hydrophobic component ratio (as determined by weight), membrane properties can be changed. These membrane property changes can include changes to, for example, permeability of analyte, sensitivity to analyte, permeability of interferents, sensitivity to interferents, permeability to oxygen, expected sensor life, accuracy at certain periods during a sensor session, etc.”).  

In regards to Claims 5 and 6, Simpson teaches wherein the first portion has a lower content of a hydrophilic species than the other portions (see entire document, for example para. 0104, 0168, 0169 and 0199).  For clarification, Claim 6 is a product by process claim which is not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).  

In regards to Claims 7-10, Simpson teaches wherein the byproduct comprises hydrogen peroxide and the scavenging material comprises peroxidase or catalase and the scavenging material is deposited on the sensor using masking followed by dipping, or by selective spraying (see entire document, for example para. 0204 “In some sensors, membranes are configured to provide, to generate, or to consume hydrogen peroxide molecules, depending upon the relevant physiological range that the sensor is configured to measure. This arrangement, in turn provides for more accurate measurements. Membranes configured to consume hydrogen peroxide molecules include superoxide dismutase, catalase, horseradish, and/or like compounds." and para. 0179 and 0254).   

In regards to Claims 11 and 12, Simpson teaches the first portion comprises an interruption in the membrane properties (Claim 11) comprising a mechanical ring that encircles the membrane (Claim 12) (see entire document, for example Fig. 1A, insulator 106).  

In regards to Claim 13, Simpson teaches wherein the first working electrode is located on a first wire, the second working electrode is located on a second wire, and the first and second wires are non-concentric (see entire document, for example Fig. 1B).  


Response to Amendments and Arguments
Applicant’s amendments and arguments filed November 23, 2020 have been fully considered. Because Applicant did not point out written description support and the Examiner did not find such support, the amended claims have been rejected under 35 USC 112. In certain instances, suggestions have been made to overcome one or more rejections. In other instances, Applicant is respectfully requested to respond to the rejection. In response to the rejection under 35 USC 102, Applicant argues Says fails to teach "a first portion comprising a first enzyme, the first portion overlying at least part of the first working electrode; a second portion comprising a second enzyme different than the first enzyme". In response thereto, and as Applicant points out in the Amendment, page 7, Say teaches (i) “an active enzymatic portion of a sensor membrane,” (ii) “an inactive enzymatic portion of the sensor membrane,” and (iii) “a non-enzymatic portion of the sensor membrane.”  Still further, it is respectfully noted that the instant Specification teaches para. 0069 "It should be understood that 'different enzymatic properties' encompasses a combination where one of the electrodes includes no enzyme. Further, where the membrane 226 includes multiple layers, including an enzyme layer 228, the enzyme layer 228 may or may not comprise enzyme." As such, Say teaches the limitation. In addition, Applicant argues Say does not teach any of the membrane portions (i), (ii), or (iii) is “between the first and second working electrodes” such as the “first portion” recited by claim 1. In response thereto, it is respectfully pointed out the claim limitation in reference to the membrane is "a third portion located between the first and second working electrode wherein the third first portion has a property that differs from a corresponding property of the first  portion and differs from a corresponding property of the  second portion". As such, Say teaches such limitation wherein Say teaches a diffusion barrier which is part of the membrane and disposed between the first working electrode and the second working electrode (see entire document, for example Claim 188 and para. 0120, 0142  barrier membrane, and para. 0147 and 0169).  Still further, Applicant argues Say fails to enable Claim 188 because the claim discloses “an active enzymatic portion” of a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892.  The examiner can normally be reached on Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791